Name: 1999/846/CFSP: Council Decision of 17 December 1999 amending Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania
 Type: Decision
 Subject Matter: international security;  cooperation policy;  European construction;  Europe
 Date Published: 1999-12-18

 Avis juridique important|31999D08461999/846/CFSP: Council Decision of 17 December 1999 amending Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania Official Journal L 326 , 18/12/1999 P. 0074 - 0074COUNCIL DECISIONof 17 December 1999amending Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania(1999/846/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 7 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) Decision 1999/320/CFSP(2) is intended to implement Joint Action 1999/34/CFSP by supporting a pilot project of the United Nations Department for Disarmament Affairs (DDA) and the United Nations Development Programme (UNDP) on "weapons in exchange for development in the Gramsh district of Albania";(2) DDA and UNDP wish to extend the pilot project to other districts in Albania, and the scope of Decision 1999/320/CFSP should be extended accordingly,HAS DECIDED AS FOLLOWS:Article 1Article 1(1) and (2) of Decision 1999/320/CFSP shall be replaced by the following text: "1. The European Union shall contribute to promoting the collection and destruction of weapons in the districts of Gramsh, Elbasan and Peshkopja in Albania.2. For this purpose, the European Union shall give financial support to the DDA and UNDP pilot project on 'weapons in exchange for development in the Gramsh district of Albania', as extended to the Elbasan and Peshkopja districts of Albania."Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 9, 15.1.1999, p. 1.(2) OJ L 123, 13.5.1999, p. 12.